      Case 3:19-cv-14690-FLW-DEA Document 15 Filed 02/20/20 Page 1 of 6 PageID: 177




                                                State of New Jersey
PHILIP D. MURPHY                              OFFICE OF THE ATTORNEY GENERAL                                      GURBIR S. GREWAL
    Governor                                DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                      DIVISION OF LAW
SHEILA Y. OLIVER                                         25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                              PO Box 112                                                 Director
                                                     TRENTON, NJ 08625-0112


                                                   February 20, 2020

       VIA CM/ECF
       Hon. Freda L. Wolfson, U.S.D.J.
       United States District Court, District of New Jersey
       Clarkson S. Fisher Building & U.S. Courthouse
       402 East State Street
       Trenton, New Jersey 08608

                  Re:   Lakewood Board of Education v. New Jersey Legislature, et al.
                        Civil Action No. 3:19-cv-14690 (FLW/DEA)

       Dear Judge Wolfson:

                  Please accept this letter brief in lieu of a more formal brief on behalf of

       Defendants New Jersey Department of Education and New Jersey Commissioner of

       Education Lamont O. Repollet (collectively “DOE Defendants”) in reply to Plaintiff

       Lakewood Board of Education’s Opposition and in further support of their Motion

       to Dismiss in the above-referenced matter.

                    PROCEDURAL HISTORY AND STATEMENT OF FACTS

                  The DOE Defendants rely upon the Statement of Facts and Procedural History

       set forth in their moving brief.




                              HUGHES JUSTICE COMPLEX    •   TELEPHONE: (609) 376-3100   • FAX: (609) 943-5853
                         New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 3:19-cv-14690-FLW-DEA Document 15 Filed 02/20/20 Page 2 of 6 PageID: 178


                                                                  February 20, 2020
                                                                             Page 2

                                  ARGUMENT

             THE DOE DEFENDANTS’ MOTION TO DISMISS
             SHOULD BE GRANTED BECAUSE THIS COURT
             LACKS JURISDICTION OVER LAKEWOOD’S
             CLAIMS AND LAKEWOOD OTHERWISE FAILS
             TO STATE A CLAIM UPON WHICH RELIEF CAN
             BE GRANTED.

       Lakewood filed the present Complaint in response to the New Jersey

Legislature’s determination not to appropriate approximately $30,000,000 in

additional State aid for Lakewood that was recommended by the Governor in his

annual budget message.      Lakewood specifically asserts that its students have

“sustain[ed] actual damages” as a result of the named defendants’ “acts and

omissions resulting in the removal of the Promised State Aid from the FY2020

Budget.” (ECF No. 1 at ¶¶33, 35, 39, 40, 45, 47, 52, 53, 57, 58). And while the

New Jersey Department of Education subsequently issued a loan of approximately

$36,000,000 to Lakewood, Lakewood claims that it “requires an additional $16.9

million in order to provide a thorough and efficient education to its students during

the 2019-2020 school year.” (ECF No. 1 at ¶¶25-26).

      While Lakewood’s Complaint does not specifically delineate the relief

sought, the only form of relief discernable is monetary damages. This is so given

the Complaint’s singular focus on the defendants’ “acts and omissions resulting in

the removal of the Promised State Aid from the FY2020 budget” and Lakewood’s
Case 3:19-cv-14690-FLW-DEA Document 15 Filed 02/20/20 Page 3 of 6 PageID: 179


                                                                    February 20, 2020
                                                                               Page 3

need for additional funding for the 2019-2020 school year. As fully set forth in the

DOE Defendants’ moving brief, the DOE Defendants are immune from such claims

pursuant to the Eleventh Amendment.

      Lakewood now claims that it is seeking “prospective relief to the ongoing

funding deficit that is causing Lakewood to fail to provides its students a ‘Thorough

and Efficient’ education.” (ECF No. 12 at 5). “In other words,” Lakewood says, it

“is petitioning the Court to order that the Legislature appropriate adequate funds to

Lakewood.” (ECF No. 12 at 5). This attempt to circumvent the jurisdictional bar to

Lakewood’s suit fails for several reasons, including that this claim for relief appears

nowhere in Lakewood’s Complaint. A plaintiff may not amend or supplement its

complaint through arguments in an opposition brief. See Pa. ex rel. Zimmerman v.

Pepsico, 836 F.3d 173, 181 (3d Cir. 1988) (“It is axiomatic that the complaint may

not be amended by the briefs in opposition to a motion to dismiss.”). And, even

assuming this court could grant such relief – which it cannot – it still could not grant

such relief against the DOE Defendants because the authority to appropriate funds

lies exclusively with the Legislature.1 See N.J. Const. art. VIII, § 2, ¶ 2 (“No money

shall be drawn from the State treasury but for appropriations made by law.”); City



1
 While named as a defendant, the New Jersey Legislature was never served with the
Complaint.
Case 3:19-cv-14690-FLW-DEA Document 15 Filed 02/20/20 Page 4 of 6 PageID: 180


                                                                      February 20, 2020
                                                                                 Page 4

of Camden v. Byrne, 82 N.J. 133, 148 (1980) (“[T]he power and authority to

appropriate funds lie solely and exclusively with the legislative branch of

government.”). No reading of Lakewood’s Complaint allows it to overcome the

DOE Defendants’ Eleventh Amendment immunity.

      Nor can Lakewood overcome its lack of standing to assert claims on behalf of

the students who attend its schools. As set forth in the DOE Defendants’ moving

brief, Lakewood fails to satisfy the three conditions necessary to claim third-party

standing: (1) the plaintiff must suffer injury; (2) the plaintiff and the third party must

have a ‘close relationship’; and (3) the third party must face some obstacles that

prevent it from pursuing its own claims. See Holland v. Rosen, 895 F.3d 272 (3d

Cir. 2018). As to the first condition, Lakewood has not articulated any discrete

injury suffered by the district. See Pa. Psychiatric Society v. Green Spring Health

Servs., 280 F.3d 278, 293 (3d Cir. 2002) (“It is generally true that third-party

standing requires the party who advances the interests of another party to also suffer

discrete injury.”). Lakewood’s circular argument that it has suffered a concrete

injury because its students have allegedly suffered injury is unavailing. As to the

second condition, Lakewood asks the court to presume a close relationship between

the district and its students. But such a presumption cannot be made because the

necessary “close relationship” requires an “identity of interests,” see Amato v.
Case 3:19-cv-14690-FLW-DEA Document 15 Filed 02/20/20 Page 5 of 6 PageID: 181


                                                                  February 20, 2020
                                                                             Page 5

Wilentz, 952 F.2d 742, 748 (3d Cir. 1991), which Lakewood has not and cannot

show. Finally, Lakewood’s speculation of what the State may or may not argue in

response to potential individual claims is insufficient to show that Lakewood’s

students are prevented from pursuing their own claims. Thus, Lakewood has failed

to demonstrate that it satisfies any of the requirements, let alone all of the

requirements, for third-party standing.

      Because this court lacks subject matter jurisdiction to consider Lakewood’s

claims, Lakewood’s Complaint must be dismissed pursuant to Federal Rule of Civil

Procedure 12(b)(1). Beyond that, for all of the reasons set forth in the DOE

Defendants’ moving brief, Lakewood fails to state a claim upon which relief can be

granted. Lakewood’s protestations do not alter that reality. Its Complaint should

therefore be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6). Finally,

contrary to Lakewood’s assertion, abstention is appropriate here. While Lakewood

references a matter pending in the New Jersey Office of Administrative Law that is

limited to claims through 2018, the matter referenced in the DOE Defendants’

moving brief that is pending in the New Jersey Superior Court relates specifically to

the State aid and subsequent loan that Lakewood received for the 2019-2020 school

year. For that reason, and for all of the reasons set forth in the DOE Defendants’

moving brief, this court should abstain from considering Lakewood’s claims.
Case 3:19-cv-14690-FLW-DEA Document 15 Filed 02/20/20 Page 6 of 6 PageID: 182


                                                               February 20, 2020
                                                                          Page 6

                                CONCLUSION

      Because this court lacks jurisdiction and Lakewood has otherwise failed to

state a claim upon which relief can be granted, the DOE Defendants’ Motion to

Dismiss Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) should

be granted and Lakewood’s Complaint should be dismissed with prejudice.

                                  Respectfully submitted,

                                  GURBIR S. GREWAL
                                  ATTORNEY GENERAL OF NEW JERSEY


                            By: _/s/ Lauren A. Jensen______________
                                 Lauren A. Jensen
                                 Deputy Attorney General


C:    All Counsel of Record (via ECF)
